UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4949



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


URAIN ALEXANDER ROBINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, Chief District
Judge. (CR-04-342)


Submitted:   September 29, 2006        Decided:     November 14, 2006


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Lee Ponds, THE PONDS LAW FIRM, Washington, D.C.; Harry Tun,
Washington, D.C., for Appellant. Chuck Rosenberg, United States
Attorney, Brian Lee Whisler, Olivia N. Hawkins, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Urain Alexander Robinson was convicted of possession with

intent to distribute cocaine, 21 U.S.C. § 841(b)(1)(C) (2000), and

sentenced to 210 months of imprisonment.        On appeal, Robinson

asserts that the district court erred in denying his motion to

suppress.     Finding no reversible error, we affirm.

            This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo.     See Ornelas v. United States, 517 U.S.

690, 699 (1996).    When a suppression motion has been denied, this

court reviews the evidence in the light most favorable to the

government.    See United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).

            With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs, we

conclude that the district court did not err in denying the motion

to suppress.     Accordingly, we affirm the judgment.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                 - 2 -